DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re-claim 2, it cannot be determined what is required by “any subsequent supporting surface’.
Re-claims 3 and 17, The term  "preferably" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "preferably"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-6 are rejected under 35 U.S.C. 102(a) as being anticipated by Mimran (7,165,878).  Mimran discloses, in figs. 1-3, 
Re-claim 1, an apparatus for delivering particulate material to a flowing stream of frozen confectionery material to provide a single serving to a consumer, the apparatus comprising  
A dispenser 52 for the particulate material 12; and  a dispenser 16 for providing the flowing stream of confectionery material 14 flowing vertically downwards from an outlet 18, the flowing stream having an outer surface; wherein the dispenser for the particulate material comprises a particulate material deposition device for depositing the particulate material at a common particulate deposition location 52, and a plurality of chutes 104a, 104b , each chute arranged to catch deposited particulate material and redirect it in a substantially horizontal direction to collide with the outer surface of the flowing stream of frozen confection, each chute beginning at the common particulate deposition location and spreading out from each other to each deposit the particulates at a different radial location around the flowing stream of frozen confectionery. 
Re-claim 2, wherein the arrangement is such that the flowing stream of confectionery is not in contact with any subsequent supporting surface after leaving the outlet. 
Re-claim 3, comprises  two  chutes. 
Re-claim 4, , wherein the ends of the chutes are at an angle to horizontal of from 10 to 30°. Re-claim 5, wherein the outlet has a star-shaped opening shaped in cross section to have a central hub and at least three spoke (see col. 6, lines 25-30), thereby to produce a flowing stream of frozen confectionery initially having the same cross section as that of the outlet and an outer surface that undulates. 
Re-claim 6,  wherein the chutes are aligned to project the particulate material onto the end of a respective spoke.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mimran .
It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow the invention of Mimran to fit inside  a cuboid container having a volume as claimed, since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v/ TEC Syst., Inc., 752 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Allowable Subject Matter
Claims 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        May 18, 2022